UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6215


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TYRONE SMALLWOOD,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:07-cv-01179-TSE; 1:03-cr-00245-TSE-2)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Smallwood, Appellant Pro Se.      Benjamin L. Hatch,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone Smallwood seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.     The order is not appealable unless a circuit justice or

judge     issues   a     certificate       of    appealability.              28    U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent   “a    substantial        showing       of    the    denial          of    a

constitutional     right.”          28    U.S.C.       § 2253(c)(2)     (2006).              A

prisoner     satisfies      this         standard       by     demonstrating            that

reasonable    jurists      would     find       that    any    assessment         of        the

constitutional     claims      by   the    district      court    is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Smallwood

has   not   made   the    requisite       showing.           Accordingly,         we    deny

Smallwood’s motion to appoint counsel, deny Smallwood’s motions

to file an amended complaint in which he seeks to add new claims

on appeal, deny a certificate of appealability, and dismiss the

appeal.     We dispense with oral argument because the facts and

legal   contentions      are    adequately       presented       in    the    materials




                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3